Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ken Salen on 7/21/22.

The application has been amended as follows: 

	In the third line from the bottom of claim 1, replace “0.05% by mass or more and 0.8% by mass” with “0.07% by mass or more and 0.5% by mass”.

	In the third line from the bottom of claim 9, replace “0.05% by mass or more and 0.8% by mass” with “0.07% by mass or more and 0.5% by mass”.

Statement of Reasons for Allowance
The examiner’s amendment set forth above limits the concentration of the dialkyl hydrogen content of the claimed refrigerating machine oil and working fluid composition to the range defined by the inventive examples of the specification. Applicant’s argument filed 6/30/22 that the dialkyl hydrogen phosphites (b-1) and (b-2) are tautomeric and one of ordinary skill in the art would expect both compounds to produce similar results is persuasive. In light of the examiner’s amendment and applicant’s remarks, applicant has therefore demonstrated that the claimed compositions comprising the claimed dialkyl hydrogen phosphites in the claimed amounts provide unexpectedly superior wear protection. The rejection set forth over Fukushima in the previous office action is therefore withdrawn, and the claims allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771